In a defamation action, plaintiff appeals from an order of the Supreme Court, Rockland County (Gurahian, J.) dated August 7, 1981, which granted defendants’ motion for summary judgment. Order affirmed, with $50 costs and disbursements. The alleged defamatory statements at issue on this appeal were made in a complaint and in an *483affidavit in a prior judicial proceeding. Since each of those statements was pertinent to the litigation, they are absolutely privileged. (See Youmans v Smith, 153 NY 214; Star v Simonelli, 76 AD2d 861.) Lazer, J. P., Mangano, Gibbons and Brown, JJ., concur. .